t c memo united_states tax_court james c dubois sr petitioner v commissioner of internal revenue respondent docket no filed date james c dubois sr pro_se john w stevens and robert heitmeyer for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure deficiency determined by respondent in his federal_income_tax we decide as to that year whether petitioner’s gross_income includes social_security payments and gambling winnings as determined by respondent we hold it includes the gambling winnings but not the social_security payments section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the dollar findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in detroit michigan when his petition was filed on date the date of trial he wa sec_71 years old petitioner filed timely a form 1040a u s individual_income_tax_return using the filing_status married filing separate_return and affixing thereto a sticker received from the internal_revenue_service showing his street address as ward st petitioner stated on his return that his gross_income included only dollar_figure of pension payments which he received during petitioner attached to his return a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing the dollar_figure as well as an amount of federal_income_tax that had been withheld from his pension the form 1099-r showed petitioner’s street address as the ward street address petitioner computed his taxable_income at dollar_figure by subtracting from the dollar_figure a standard_deduction of dollar_figure and an exemption of dollar_figure during petitioner admittedly received gambling winnings of dollar_figure dollar_figure dollar_figure and dollar_figure from hazel park harness raceway hazel park hazel park reported to respondent by way of forms w-2g certain gambling winnings that it had paid petitioner these amounts as well as other gambling winnings of dollar_figure and dollar_figure the social_security administration also reported to respondent by way of a form 1099-ssa taxable benefits that it had paid dollar_figure to petitioner during respondent determined that the reported gambling winnings of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were includable in petitioner’s taxable_income as was dollar_figure of the dollar_figure in social_security payments a hazel park teller prepared a form_5754 statement by person s receiving gambling winnings for each of petitioner’s six reported gambling winnings these forms which were all signed by petitioner during showed freeland st as petitioner’s street address the freeland street address was the residential address during of petitioner’s wife and was the residential address of petitioner from through sometime before the tellers who prepared the form sec_5754 did so by showing as petitioner’s address the address that appeared on petitioner’s driver’s license ie the freeland street address the form sec_5754 reported that the dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were paid in on feb june june aug july and sept respectively although petitioner sometime before had moved from the freeland street address to the ward street address petitioner had never notified the motor_vehicle department of his change_of address the ward street address was the home of petitioner’s son and his family petitioner also lived there during apart from his wife respondent mailed the subject notice_of_deficiency to petitioner at the ward street address opinion social_security sec_86 taxes social_security_benefits pursuant to a formula if a taxpayer’s modified_adjusted_gross_income plus one-half of the social_security_benefits received during the year exceeds the base_amount then a portion of the social_security_benefits is includable in gross_income sec_86 a -- d sec_86 provides generally that the base_amount is dollar_figure in the case of a married taxpayer such as petitioner who does not file a joint federal_income_tax return for the year sec_86 provides that such a taxpayer’s base_amount is zero for any year for which the taxpayer does not live apart from his or her spouse at all times during that year living apart at all times means that the taxpayer and his or her spouse live in separate residences on each day of the year 118_tc_373 respondent determined that petitioner’s base_amount was zero for because he did not live apart from his spouse on each day of the year petitioner testified that he lived apart from his wife during all of we find petitioner’s testimony credible in light of the record as a whole including the undisputed facts that petitioner filed his tax_return using the status married filing separate_return that petitioner used the ward street address on that return that respondent recognized the ward street address as petitioner’s address when he mailed to petitioner the sticker attached to his return that respondent mailed the subject notice_of_deficiency to petitioner at the ward street address and that the payor of petitioner’s pension mailed the form 1099-r to petitioner at the ward street address whereas the form sec_5754 did show petitioner’s address as the freeland street address ie the address of petitioner’s wife those forms were prepared by the hazel park tellers and not by petitioner the tellers simply inscribed on those forms the address for petitioner shown on his driver’s license we find credible petitioner’s testimony as to why his driver’s license continued to list the freeland street address as his address we hold for petitioner on this issue gambling winnings respondent determined that petitioner received the disputed gambling winnings of dollar_figure and dollar_figure petitioner makes no claim that he did not receive these amounts or that the form sec_5754 do not bear his name and a corresponding signature we understand petitioner to claim that he does not remember signing these forms and thus that the signatures on the form sec_5754 may not actually be his upon our review of the record including our comparison of the signatures on each of the form sec_5754 and our comparison of the dates of those respective forms we sustain respondent’s determination as to this issue petitioner’s tax_return as filed did not include any of his gambling winnings and he has not contested that he received the six amounts shown on the form sec_5754 in addition petitioner admitted at trial that he did not report other gambling winnings which he had received in each of which was less than dollar_figure whereas petitioner in his petition alleged that he had approximately dollar_figure of gambling_losses to offset his gambling winnings he has failed to prove this allegation petitioner as the person claiming a deduction must prove his entitlement to that deduction eg by maintaining sufficient records to substantiate the deduction petitioner testified that he believed that gambling winnings less than dollar_figure are not includable in a taxpayer’s gross_income see 292_us_435 see also sec_6001 sec_1_6001-1 income_tax regs we hold that petitioner is not entitled to deduct any of his claimed gambling_losses decision will be entered under rule
